PER CURIAM.
Federal prisoner German B. Miranda appeals the district court’s adverse judgment in Miranda’s 42 U.S.C. § 1983 action following a bench trial. We affirm.
After careful review of the relevant factors, we reject Miranda’s argument the district court abused its discretion in not appointing him counsel. See Davis v. Scott, 94 F.3d 444, 447 (8th Cir.1996) (standard of review; relevant factors). Based on the evidence before the district court, we also conclude the court properly entered judgment for defendants. See Cooper Tire & Rubber Co. v. St. Paul Fire & Marine Ins. Co., 48 F.3d 365, 369 (8th Cir.) (standard of review), cert. denied, 516 U.S. 913, 116 S.Ct. 300, 133 L.Ed.2d 205 (1995); Hamm v. DeKalb County, 774 F.2d 1567, 1575 (11th Cir.1985) (“The fact that the food occasionally contains foreign objects or sometimes is served cold, while unpleasant, does not amount to a constitutional deprivation.”), cert. denied, 475 U.S. 1096, 106 S.Ct. 1492, 89 L.Ed.2d 894 (1986).
We affirm the judgment of the district court.